     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-00868-EPG
     Robert William Carson,                           )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )    (ECF No. 15)
12                                                    )
     ANDREW SAUL, 1                                   )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 02/28/2020 to 03/29/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time. Plaintiff respectfully states
23   that the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel’s administrative calendar has seen an increase these last two months and Counsel is in
25   current discussion for adding additional staff to support the increase in the administrative work.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                  1
 1   Counsel has 20 administrating hearings and 20 hearing prep appointments with clients, along
 2   with the administrative briefs required in each case. As to the federal court work, Counsel has
 3   19 letter briefs, 3 motion for summary judgements, 6 opening briefs, 5 reply briefs, and one
 4   federal court hearing.
 5          Counsel requires additional time to brief the issues thoroughly for the Court’s
 6   consideration. Defendant does not oppose the requested extension. Counsel apologizes to the
 7   Defendant and Court for any inconvenience this may cause.
 8
                                          Respectfully submitted,
 9
10   Dated: February 27, 2020                     PENA & BROMBERG, ATTORNEYS AT LAW

11
                                      By: /s/ Jonathan Omar Pena
12
                                         JONATHAN OMAR PENA
13                                       Attorneys for Plaintiff

14
15
     Dated: February 28, 2020             MCGREGOR W. SCOTT
16                                        United States Attorney
                                          DEBORAH LEE STACHEL
17                                        Regional Chief Counsel, Region IX
18                                        Social Security Administration

19
                                      By: */s/ Margaret Lehrkind
20                                       Margaret Lehrkind
21                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
22                                       (*As authorized by email on 02/28/2020)
23
24
25
26
27
28



                                                 2
                                             ORDER
 1
 2          Pursuant to the stipulation of the parties (ECF No. 15), and finding good cause exists,

 3   IT IS ORDERED that that deadline for Plaintiff to file his opening brief is extended to March 29,
 4   2020. All subsequent deadlines are extended accordingly.
 5
 6   IT IS SO ORDERED.

 7
        Dated:    February 28, 2020                           /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
